     Case 1:16-cv-00010-JRH-BKE Document 122-2 Filed 03/19/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION

   SARAH USRY and DANIEL DARNELL on
   behalf of themselves and all others similarly
   situated,
                                                    Case No.: 1:16-cv-00010-JRH-BKE
             Plaintiffs,

   v.

   EQUITYEXPERTS.ORG, LLC d/b/a
   EQUITY EXPERTS, JACQUELINE
   GALOFARO, MICHAEL NOVAK, AND
   MARK BREDOW,

             Defendants.

                            DECLARATION OF MARK BREDOW

        1.       I, Mark Bredow, am an attorney licensed to practice law in the State of Michigan.

        2.       I was formerly employed by EquityExperts.org, LLC, as a compliance officer,

between July 2015- January 2017, and make this declaration based upon my personal knowledge

and in support of Defendant’s motion for reconsideration and motion for summary judgment.

        3.       I do not now have, nor have I ever had, any ownership interest in

EquityExperts.org, LLC.

        4.       I was not a manager or supervisor of any employees at EquityExperts.org, LLC.

        5.       At no point in time did I ever have any contact or communicate – whether it be by

letter, phone, email, or other means – with the named class representatives in this action.

        6.       At no point in time did I ever have any contact or communicate – whether it be by

letter, phone, email, or other means – with any Georgia consumers.

        7.       At no point in time did I ever direct employees of EquityExperts.org, LLC, to

initiate contact or communicate with consumers located within Georgia, or elsewhere.
     Case 1:16-cv-00010-JRH-BKE Document 122-2 Filed 03/19/20 Page 2 of 5




        8.      At no point in time did I ever direct employees of EquityExperts.org, LLC, to

initiate contact or communicate with consumers located within Georgia specifically for the

purpose of collecting debts.

        9.      I did not train or supervise any EquityExperts.org, LLC employees, including those

who had direct contact or communication with the named Plaintiffs or any Georgia consumers.

        10.     I did not send the letters at issue in Plaintiffs’ Complaint.

        11.     I did not draft the liens at issue in Plaintiffs’ Complaint, nor have I drafted any

liens used in any other state.

        12.     I did not record the liens at issue in Plaintiffs’ Complaint, nor have I drafted any

liens used in any other state.

        13.     I did not determine the payment plans or settlement offers that would be extended

to the Plaintiffs or Georgia consumers.

        14.     I did not develop EquityExperts.org, LLC’s business model.

        15.     I did not develop or implement EquityExperts.org, LLC’s collection efforts at issue

in Plaintiffs’ Complaint.

        16.     I did not set the prices or fees that EquityExperts.org, LLC charged its clients for

its services.

        17.     The letters, policies, or procedures at issue in Plaintiffs’ Amended Complaint

predated my employment with EquityExperts.org, LLC, and the letters, policies, or procedures at

issue in Plaintiffs’ Amended Complaint during the course of my employment were drafted and

updated by outside compliance counsel, whereby I merely served as a conduit between

compliance counsel and Equity Experts..

        18.     I did not authorize the usage of any of the letters, policies, or procedures for

EquityExperts.org, LLC, that are implicated in Plaintiffs’ Amended Complaint, as those decisions
     Case 1:16-cv-00010-JRH-BKE Document 122-2 Filed 03/19/20 Page 3 of 5




came from outside compliance counsel, I merely served as conduit between outside compliance

counsel and EquityExperts.org, LLC who made those decisions.

       19.     I did not at any time during my employment review or supervise any employees at

EquityExperts.org, LLC.

       20.     During my course of employment with EquityExperts.org, LLC, it was not within

my job responsibilities and would have been against my understanding of policy for me to have

contact or communication with any consumer. And, in fact, I did not have contact or communicate

with any consumers.

       21.     During my course of employment with EquityExperts.org, LLC, it was not within

my job responsibilities and would have been against my understanding of policy for me to direct

another employee to initiate contact or communication with any consumer. And, in fact, I did not

direct another employee to initiate contact or communicate with any consumers.

       22.     My duties with EquityExperts.org, LLC, were not to review, draft, or approve, the

letters, policies, or procedures for EquityExperts.org, LLC, that are specifically at issue in

Plaintiffs’ Complaint in this matter.

       23.     During my course of employment with EquityExperts.org, LLC, my

responsibilities were:

               a. To draft for management review proposed policies and procedures for use after

                   February 2015, to ensure continuing compliance with the requirements of state

                   and federal law;

               b. To review and to report to management about complaints received after

                   February 2015, relating to the business activities of EquityExperts.org;
    Case 1:16-cv-00010-JRH-BKE Document 122-2 Filed 03/19/20 Page 4 of 5




            c. To review and monitor the licensing requirements of each state where

               EquityExperts.org, LLC’s clients conducted business, and to apply for

               licensing in states that required the same;

            d. To propose for management review and approval additions, deletions and

               corrections to EquityExperts.org, LLC’s contract for services;

            e. To electronically deliver amendments to existing client contracts to existing

               clients and monitor responses;

            f. To monitor the computer network and worked with outside vendors to maintain

               same;

            g. Assisted management in utilizing the company’s QLaw software program to

               monitor the collection process, to ensure regulatory compliance, to meet the

               timelines of client requests and reporting, and to improve efficiencies and

               lower the costs of the collection processes.

            h. To set up new employees on the computer network;

            i. Set up telephones and voicemail prompts.

      24.   During my course of employment with EquityExperts.org, LLC, I primarily spent

my time:

            a. Reviewing and reporting to management about complaints received relating to

               the activities of EquityExperts.org;

            b. Reviewing and monitoring the licensing requirements of each state where

               EquityExperts.org, LLC’s clients conducted business, and to apply for

               licensing in states that required the same;

            c. Drafting for management review and approval additions, deletions and

               corrections to EquityExperts.org, LLC’s contract for services;
    Case 1:16-cv-00010-JRH-BKE Document 122-2 Filed 03/19/20 Page 5 of 5




              d. Monitoring computer network and worked with outside vendors to maintain

                    same;

              e. Assisting in utilizing the company’s QLaw software program to monitor the

                    collection process, to ensure regulatory compliance, to meet the timelines of

                    client requests and reporting, and to improve efficiencies and lower the costs

                    of the collection processes.

              f. Setting up new employees on the computer network; Setting up telephones and

                    voicemail prompts

       25. I did not regularly attempt to collect debts during the course of my employment with

          EquityExperts.org, LLC.

       26. Upon information and belief, I currently have a negative net worth. I do not include

          in my net worth, $75,000.00 equity in the home where I live, title to which is in a

          family trust, nor do I include funds that I hold in my IRA retirement account. These

          items are exempt from attachment by any creditor, and would also be offset by my

          approximate $194,000.00 in debt.

Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is

true and correct.

Dated: March 19, 2020
                                        /s/ Mark E. Bredow
